Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 HELEN SWARTZ, Individually,                              :
                                                          :
                Plaintiff,                                :
 vs.                                                      :
                                                          :   Case No.
 MR. C CORPORATE SERVICES LLC,                            :
 a Delaware Limited Liability Company,                    :
                                                          :
             Defendant.                                   :
 _________________________________________/


                                          COMPLAINT
                                   (Injunctive Relief Demanded)

        Plaintiff, HELEN SWARTZ, Individually, on her behalf and on behalf of all other

 mobility impaired individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby

 sues the Defendant, MR. C CORPORATE SERVICES LLC a Delaware Limited Liability

 Company (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees,

 litigation expenses, and costs pursuant to Title III of the Americans with Disabilities Act, 42

 U.S.C. § 12181 et seq. (“ADA”).

                                             COUNT I

        1.      Plaintiff, Helen Swartz, is an individual residing in Miami Beach, FL, in the

 County of Miami-Dade.

        2.      Defendant’s property, a Hotel, Mr. C Coconut Grove, is located at 2988

 McFarlane Road, Miami,, FL, in the County of Miami-Dade.

        3.      Venue is properly located in the Southern District of Florida because venue lies in

 the judicial district of the property situs.    The Defendant’s property is located in and the

 Defendant does business within this judicial district.

                                                  1
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 13




        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

 original jurisdiction over actions which arise from the Defendant’s violations of Title III of the

 Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and §

 2202. The Court has supplemental jurisdiction over the State Law Claims, pursuant to 28

 U.S.C. 1367.

        5.      Plaintiff Helen Swartz is a Florida resident, is sui juris, and qualifies as an

 individual with disabilities as defined by the ADA.         Helen Swartz suffers from multiple

 sclerosis. She was diagnosed twenty years ago and as a result of losing her ability to ambulate,

 she uses a mobility scooter. Family and friends often visit her in the Miami area and she enjoys

 visiting with them at the various hotels in which they stay. Ms. Swartz sometimes stays in hotels

 with them to eliminate the need to return home late, as fatigue is a significant component of the

 disease. She and her husband also enjoy celebrating special events such as birthdays and

 anniversaries by enjoying hotel restaurants and spending the night to use spa amenities. Ms.

 Swartz’s granddaughter enjoys using the hotel pools when visiting Miami and Ms. Swartz enjoys

 treating her granddaughter to overnight stays in hotels in Miami.

        6.      Helen Swartz visited the property which forms the basis of this lawsuit from

 October 25 through October 26, 2020, and has reservations to return to the Hotel on June 29

 through June 30, 2021, to enjoy the renowned cuisine at the Hotel’s Bellini Restaurant, and the

 Coconut Grove area. The Hotel is located in downtown Coconut Grove, and there are many

 shops, restaurants, and beautiful streets for the Plaintiff to explore in her scooter. The Plaintiff

 also wishes to avail herself of the goods and services available at the property, and to assure

 herself that this property is in compliance with the ADA so that she and others similarly situated

 will have full and equal enjoyment of the property without fear of discrimination.

                                                  2
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 13




        7.      Defendant owns, leases, leases to, or operates a place of public accommodation as

 defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

 Defendant is responsible for complying with the obligations of the ADA. The place of public

 accommodation that the Defendant owns, operates, leases or leases to is known as Mr. C

 Coconut Grove, and is located at 2988 McFarlane Road, Miami,, FL.

        8.      Helen Swartz has a realistic, credible, existing and continuing threat of

 discrimination from the Defendant’s non-compliance with the ADA with respect to this property

 as described but not necessarily limited to the allegations in paragraph 10 of this Complaint.

 Plaintiff has reasonable grounds to believe that she will continue to be subjected to

 discrimination in violation of the ADA by the Defendant. Helen Swartz desires to visit Mr. C

 Coconut Grove, not only to avail herself of the goods and services available at the property, but

 to assure herself that this property is in compliance with the ADA so that she and others similarly

 situated will have full and equal enjoyment of the property without fear of discrimination.

        9.      The Defendant has discriminated against the individual Plaintiff by denying her

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

        10.     The Defendant has discriminated, and is continuing to discriminate, against the

 Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

 1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

 $500,000 or less). A preliminary inspection of Mr. C Coconut Grove has shown that violations

 exist. These violations that Helen Swartz has personally encountered or observed, and which

 were verified by an ADA expert, include, but are not limited to:




                                                   3
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 13




                a.   The accessible parking does not have proper parking space identification.
       This is in violation of section 502.6 of the 2010 Standards for Accessible Design.
       §36.304. The signage is hidden by foliage so that a car ended up parked in the accessible
       parking space access aisle. This condition made it difficult for the Plaintiff to access the
       facility.


               b.        The accessible parking spaces have access aisles that do not adjoin an
       accessible route to the site. This is in violation of section 502.3 of the 2010 Standards
       for Accessible Design: 28 CFR §36.304. This condition made it difficult for the
       Plaintiff to access the facility.

                c.       A fire alarm was sounded in the hotel the night of the plaintiff’s stay at
       the site. The hotel staff did not call plaintiff. The plaintiff had to call the front desk on
       what to do to exit the hotel. The staff did not identify and describe accessible features
       in the hotels and guest rooms, which included what to do in the event of a fire, etc.
       Plaintiff left the room and found someone to take her out of the hotel via the service
       elevator. Later, after the fact the plaintiff found out that someone came to her room.
       Unfortunately, she was not advised by the hotel that someone was coming up to fetch
       her and escort her out of the building. The front desk/reservations are not trained by the
       hotel in ensuring that proper procedures for accessible guests in case of a fire, etc. This
       is in violation of 28 CFR §36.302

              d.        The hotel staff has not been trained by the hotel in what the proper
       procedures are in case of an emergency. This is in violation of 28 CFR §36.302.

               e.         The hotel does not have a written policy, practice, or procedure for
       their staff to follow so a person with a disability is afforded proper access to the hotel.
       This is in violation of 28 CFR §36.302.

               f.      In guestroom #320, which hotel deemed an accessible guestroom, a
       projecting object is too close to the rear grab bar above the water closet in the accessible
       guest bathroom. This is in violation of section 806.2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       access the water closet.

               g.        In guestroom #320, which hotel deemed an accessible guestroom, the
       bathroom door operable hardware requires tight grasping, pinching, or twisting of the
       wrist to operate. This is in violation of sections 309 and 806 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff to
       lock the bathroom door.


                                                 4
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 13




               h.      In guestroom #320, which hotel deemed an accessible guestroom, the
       shower spray unit in the roll-in shower does not have an on/off control with a
       non-positive shut-off. This is in violation of section 806.2.4 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
       access the facility.


               i.      In guestroom #320, which hotel deemed an accessible guestroom, the
       closet rod and shelf are out of reach to a person in a wheelchair. This is in violation of
       section 811.3 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
       condition made it difficult the plaintiff to access the facility.

                j.   In the accessible guestroom #320, which hotel deemed an accessible
       guestroom, the light fixtures above the bed are out of reach to a person in a
       wheelchair. This is in violation of section 308 of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
       facility.


               k.     In the accessible guestroom #320, which hotel deemed an accessible
       guestroom, the window drapery requires tight grasping or pinching operate. This is in
       violation of section 309.4 of the 2010 Standards for Accessible Design: 28 CFR
       §36.304. This condition made it difficult the plaintiff to access the facility.

                l.     In the accessible guestroom, #320, the exterior space to enter or exit is
       not accessible. This is in violation of section 806.2.2 of the 2010 Standards for
       Accessible Design. §36.304. This conditioned denied the plaintiff to access the
       balcony, which is in violation of §36.201, §36.202 and §36.304 as this denied Plaintiff
       the full and equal opportunity to receive the same service as an abled individual.

               m.      In guestroom #320, which the hotel deemed an accessible guestroom, a
       turning space is not provided to access the HVAC or the end table. This is in violation
       of section 806.2.6 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This
       condition made it difficult the plaintiff to access the facility.


              n.      In guestroom #320, which the hotel deemed an accessible guestroom,
       the HVAC is out of reach to a person using a wheelchair. This is in violation of
       sections 308 and 806 of the 2010 Standards for Accessible Design: 28 CFR §36.304.
       This condition made it difficult the plaintiff to access the facility.



                                                5
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 13




                o.     In the accessible guestroom, #320, which hotel deemed an accessible
       guestroom, the operable parts on the lamps require tight grasping, pinching, or twisting
       of the wrist. This is in violation of section 309.4 of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
       facility.


               p.     In the accessible guestroom, #320, which hotel deemed an accessible
       guestroom, a clear floor space is not provided on both sides of the bed. This is in
       violation of section 806.2.3 of the 2010 Standards for Accessible Design: 28 CFR
       §36.304. This condition made it difficult the plaintiff to access the facility.


               q.     In guestroom #320, which hotel deemed an accessible guestroom, items
       in the guestroom and bathroom are out of reach to a person using a wheelchair. This is
       in violation of sections 308, 806 and 811 of the 2010 Standards for Accessible Design:
       28 CFR §36.304. This condition made it difficult for the Plaintiff to use the facilities.

               r.       Accessible seating at the tables and bars around the hotel are not
       provided to a person using a wheelchair. This is in violation of sections 226 and 902 of
       the 2010 Standards for Accessible Design. This condition made difficult for the Plaintiff
       access the tables and bars; 28 CFR §36.201, §36.202, §36.304.

               s.                    In the restaurant/lobby bathroom, the pipes underneath the
       lavatories are exposed. This is in violation of section 606.5 of the 2010 Standards for
       Accessible Design: 28 CFR §36.304. This condition made it difficult the plaintiff to
       access the facility.


               t.         In the restaurant/lobby bathroom, a door pull is not provided on both
       sides of the accessible toilet compartment door. This is in violation of section 604.8.1.2.
       of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it
       difficult the plaintiff to access the facility.

               u.        In the restaurant/lobby bathroom, the operable part on the accessible
       toilet compartment door is not operable with one hand and requires tight grasping,
       pinching, or twisting of the wrist. This is in violation of section 309.4. of the 2010
       Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult the
       plaintiff to access the facility.

              v.       The door opening force to open the lift door is either too heavy or
       stuck. This is in violation of sections 404.2.9 and 410.6. of the 2010 Standards for


                                                6
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 13




       Accessible Design: 28 CFR §36.211, §36.304. This condition caused the plaintiff to
       require assistance to open the door at each landing as the door opening force made
       opening the lift door unmanageable by herself.

               w.       A maneuvering clearance is not provided to enter the lift. This is in
       violation of section 404.2.4. of the 2010 Standards for Accessible Design: 28 CFR
       §36.304. This condition made it difficult the plaintiff to access the facility.

                x.       The entrance to the pool area has gate with hardware that is out of
       reach to a person in a wheelchair. This is in violation of sections 309.3 and 404.2.7 of
       the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition caused the
       plaintiff to get someone to open the door as it was unmanageable for her to open by
       herself.

              y.        The entrance to the pool area has gate with hardware that requires tight
       grasping, pinching, or twisting of the wrist to operate. This is in violation of section
       309.4 of the 2010 Standards for Accessible Design: 28 CFR §36.304. This condition
       caused the plaintiff to get someone to open the door as it was unmanageable for her to
       open by herself.

                z.      In the pool bathroom, a proper clearance is not provided around the
       water closet. This is in violation of section 604.3.1. of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
       facility.

                aa.   In the pool bathroom, the koala kare is out of reach to a person in a
       wheelchair. This is in violation of section 309. of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
       facility.

                bb.    In the pool bathroom, the mirror is out of reach to a person in a
       wheelchair. This is in violation of section 603.3. of the 2010 Standards for Accessible
       Design: 28 CFR §36.304. This condition made it difficult the plaintiff to access the
       facility.

               cc.       The door opening force to enter/exit the pool bathroom is too heavy.
       This is in violation of section 404.2.9. of the 2010 Standards for Accessible Design: 28
       CFR §36.304. This condition made it difficult the plaintiff to access the facility.

              dd.       A maneuvering clearance is not provided to exit the Fitness Room.


                                                7
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 8 of 13




        This is in violation of section 404.2.4. of the 2010 Standards for Accessible Design: 28
        CFR §36.304. This condition made it difficult the plaintiff to access the facility.

                ee.       The pipe underneath the lavatory in the toilet compartment next to the
        Fitness Room is exposed. This is in violation of section 606.5 of the 2010 Standards
        for Accessible Design: 28 CFR §36.304. This condition made it difficult for the plaintiff
        to access the facility.

                ff.        In the toilet compartment next to the Fitness Room, a proper clearance
        is not provided around the water closet. This is in violation of section 604.3.1. of the
        2010 Standards for Accessible Design: 28 CFR §36.304. This condition made it difficult
        the plaintiff to access the facility.

                gg.    The flush control is on the closed side of the water closet in the patio
        toilet compartment. This is in violation of section 604.6 of the 2010 Standards for
        Accessible Design. §36.304. This condition made it difficult for the Plaintiff to access
        the facility.

               hh.       An appropriate designation identifying the permanent room is not
        provided by the patio toilet compartment. This is in violation of section 216.2 of the
        2010 Standards for Accessible Design. §36.304.

                ii.      The hotel does not provide the required amount of compliant accessible
        guest rooms, and the accessible rooms are not dispersed among the various classes of
        accommodations. This is in violation of section 224 the 2010 Standards for Accessible
        Design: 28 CFR §36.304. This denies to Plaintiff the full and equal opportunity to stay
        at the subject hotel. 28 CFR §36.302(e)(1)


                jj.     The accessible features of the facility are not maintained, creating
        barriers to access for the Plaintiff, as set forth herein, in violation of 28 CFR §36.211


        11.    All of the foregoing violations are also violations of the 1991 Americans with

 Disability Act Accessibility Guidelines, and the 2010 ADA Standards for Accessible Design

 (ADAAG), as promulgated by the U.S. Department of Justice.

        12.    The discriminatory violations described in paragraph 10 are not an exclusive list

 of the Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of


                                                8
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 9 of 13




 public accommodation in order to photograph and measure all of the discriminatory acts

 violating the ADA and all of the barriers to access. The individual Plaintiff, and all other

 individuals similarly situated, have been denied access to, and have been denied the benefits of

 services, programs and activities of the Defendant’s buildings and its facilities, and have

 otherwise been discriminated against and damaged by the Defendant because of the Defendant’s

 ADA violations, as set forth above. The individual Plaintiff, and all others similarly situated,

 will continue to suffer such discrimination, injury and damage without the immediate relief

 provided by the ADA as requested herein. In order to remedy this discriminatory situation, the

 Plaintiff requires an inspection of the Defendant’s place of public accommodation in order to

 determine all of the areas of non-compliance with the Americans with Disabilities Act.

        13.     Defendant has discriminated against the individual by denying her access to full

 and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

 discriminate against the Plaintiff, and all those similarly situated by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to

 afford all offered goods, services, facilities, privileges, advantages or accommodations to

 individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

 that no individual with a disability is excluded, denied services, segregated or otherwise treated

 differently than other individuals because of the absence of auxiliary aids and services.

        14.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

 Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

 warranted. Furthermore, the public interest would not be disserved by a permanent injunction.


                                                  9
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 10 of 13




  Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

  litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

         15.     Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for its place of public

  accommodation that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative,

  if there has been an alteration to Defendant’s place of public accommodation since January 26,

  1992, then the Defendant is required to ensure to the maximum extent feasible, that the altered

  portions of the facility are readily accessible to and useable by individuals with disabilities,

  including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s

  facility is one which was designed and constructed for first occupancy subsequent to January 26,

  1993, as defined in 28 CFR 36.401, then the Defendant’s facility must be readily accessible to

  and useable by individuals with disabilities as defined by the ADA.

         16.     Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by

  Plaintiff or waived by the Defendant.

         17.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to require the Defendant to alter Mr. C Coconut

  Grove to make those facilities readily accessible to and useable by the Plaintiff and all other

  persons with disabilities as defined by the ADA; or by closing the facility until such time as the

  Defendant cures its violations of the ADA. The Order shall further require the Defendant to

  maintain the required assessable features on an ongoing basis, and to require the institution of a

  policy that requires Defendant to maintain its accessible features.


                                                  10
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 11 of 13




         WHEREFORE, Plaintiff respectfully requests:

                a.      The Court issue a Declaratory Judgment that determines that the

         Defendant at the commencement of the subject lawsuit is in violation of Title III of the

         Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

                b.      Injunctive relief against the Defendant including an order to make all

         readily achievable alterations to the facility; or to make such facility readily accessible to

         and usable by individuals with disabilities to the extent required by the ADA; and to

         require the Defendant to make reasonable modifications in policies, practices or

         procedures, when such modifications are necessary to afford all offered goods, services,

         facilities, privileges, advantages or accommodations to individuals with disabilities; and

         by failing to take such steps that may be necessary to ensure that no individual with a

         disability is excluded, denied services, segregated or otherwise treated differently than

         other individuals.

                c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

         U.S.C. § 12205.

         d.     Such other relief as the Court deems just and proper, and/or is allowable under

         Title III of the Americans with Disabilities Act.


                                                  COUNT II

                                                  Negligence

         18.    Plaintiff realleges all allegations heretofore set forth.

         19.    Defendant, through its activities and past ventures and experience, knew or

  reasonably should have known its duties to the impaired. Defendant had a duty to Plaintiff to



                                                   11
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 12 of 13




  remove ADA accessibility barriers, and adopt policies and procedures, as mandated by the ADA,

  so that Plaintiff, as a disabled individual would have full and equal access to the subject public

  accommodation.

         20.     Defendant breached this duty.

         21.     Defendant is or should be aware that, historically, society has tended to isolate

  and segregate individuals with disabilities, and, despite some improvements, such forms of

  discrimination against individuals with disabilities continue to be a serious and pervasive social

  problem.

         22.     Discrimination against individuals with disabilities persists in the use and

  enjoyment of public accommodations.

         23.     The Nation’s proper goals regarding individuals with disabilities are to assure

  equality of opportunity, full participation, independent living, and economic self-sufficiency for

  such individuals.

         24.     The ADA has been the law of the land since 1991, but Defendant has negligently

  denied Plaintiff her civil rights by maintaining architectural barriers that preclude the Plaintiff

  from the full and equal use of the subject premises, and that endangered and continues to

  endanger Plaintiff’s safety. This negligent conduct of the Defendant has also caused Plaintiff

  damage by virtue of segregation, discrimination, relegation to second class citizen status and the

  pain, suffering and emotional damages inherent to discrimination and segregation and other

  damages to be proven at trial.


         WHEREFORE, Plaintiff prays for relief, as follows:

         A.      For finding of negligence; and



                                                  12
Case 1:20-cv-24502-JLK Document 1 Entered on FLSD Docket 11/02/2020 Page 13 of 13




        B.    For damages in an amount to be proven at trial; and

        C.    For such other and further relief as the Court may deem just and proper.


  Dated: November 2, 2020                          Respectfully submitted,

                                                   /s/ Lawrence A. Fuller
                                                   Lawrence A. Fuller, Esq. (FBN 0180470)
                                                   FULLER, FULLER & ASSOCIATES, P.A.
                                                   12000 Biscayne Blvd., Suite 502
                                                   Miami, FL 33181
                                                   (305) 891-5199
                                                   (305) 893-9505 - Facsimile
                                                   lfuller@fullerfuller.com

                                                   Attorney for Plaintiff Helen Swartz




                                              13
